1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   LAWRENCE WALLACE,                   Case No. EDCV 16-2046 MWF (SS)

12                    Plaintiff,

13        v.                                       JUDGMENT

14   A. GARIBAY, et al.,

15                    Defendants.

16

17        Pursuant to the Court’s Order Accepting Findings, Conclusions

18   and Recommendations of United States Magistrate Judge,

19
20        IT IS HEREBY ADJUDGED that the above-captioned action is

21   dismissed with prejudice as to Defendants Alfredo Garibay and James

22   Bunsold, and without prejudice as to Defendant Lieutenant Williams.

23

24   DATED:    November 28, 2018

25                                        MICHAEL W. FITZGERALD
                                          UNITED STATES DISTRICT JUDGE
26

27

28
